UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2009 333-52812 (Commission File Number) American Energy Production, Inc. (Exact name of registrant as specified in its charter) Delaware 74-2945581 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 6073 Hwy 281 South, Mineral Wells, TX 76067 (Address of principal executive offices including zip code) (940) 445-0698 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 1, 2009, the Registrant had 20,360,389 shares outstanding of its $0.001 par value common stock. -1- American Energy Production, Inc. and Subsidiaries Form 10-Q Index March 31, Page Part I-Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets at March 31, 2009 (Unaudited) and December 31, 2008 (Audited) 4 Consolidated Statements of Operations for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4T. Controls and Procedures 16 Part II-Other Information Item 6. Exhibits 18 Signatures 20 -2- PART I FINANCIAL INFORMATION Item 1-Consolidated Financial Statements (Unaudited) American Energy Production, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) 3/31/2009 12/31/2008 Current Assets Cash $ 63,574 $ 88,937 Accounts receivable 19,369 - Other current assets - 146 Total Current Assets 82,944 89,083 Property and equipment, net 3,883,211 4,011,903 Other Assets Development programs - related party 140,128 134,092 Other 1,724 1,188 Total Other Assets 141,852 135,280 Total Assets 4,108,007 4,236,266 Current Liabilities Accounts payable $ 333,756 $ 312,903 Other current liabilities 12,347 11,855 Due to related parties 3,483,236 3,295,763 Notes payable 2,115,348 2,115,062 Accrued interest payable 987,954 946,385 Accrued payroll taxes and penalties 84,314 84,161 Lease payable 16,131 16,131 Total Current Liabilities 7,033,086 6,782,260 Asset Retirement Obligations 514,878 509,155 Total Liabilities $ 7,547,964 $ 7,291,415 Commitments and Contingencies (Note 8) Convertible preferred stock, Series A, $0.0001 par value, 5,000,000 shares authorized, 3,500,000 shares outstanding $ 350 $ 350 Common stock, $0.0001 par value, 500,000,000 shares authorized, 20,360,389 shares outstanding 2,037 2,037 Additional paid in capital 24,067,655 24,067,655 Accumulated deficit (26,607,998 ) (26,223,191 ) (2,537,956 ) (2,153,149 ) Less:Subscription Receivable (902,000 ) (902,000 ) Total Stockholders' Deficit (3,439,956 ) (3,055,150 ) Total Liabilities and Stockholders' Deficit $ 4,108,007 $ 4,236,266 See accompanying notes to unaudited consolidated financial statements. -3- American Energy Production, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2009 2008 Revenues: Oil sales, net $ 230,936 $ 438,219 Operating Expenses Compensation 57,078 46,243 Consulting 1,500 - Depreciation, depletion and accretion 134,415 141,301 Rent 1,740 11,810 General and administrative 27,445 55,631 Production 290,656 424,347 Professional 29,290 50,766 Taxes 30,057 24,345 Total Operating Expenses 572,181 754,442 Operating Loss (341,245 ) (316,223 ) Other Income (Expense) Other income (expense) 100 - Interest expense (42,161 ) (42,335 ) Payroll tax expense and penalties (1,501 ) (1,501 ) Total Other Income (Expense) (43,562 ) (43,836 ) Net Loss $ (384,807 ) $ (360,059 ) Net Loss Per Share - Basic and Diluted $ (0.02 ) $ (0.02 ) Weighted average Shares Outstanding 20,360,389 20,363,386 See accompanying notes to unaudited consolidated financial statements -4- American Energy Production, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2009 2008 Cash Flows From Operating Activities: Net loss $ (384,807 ) $ (360,059 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation expense 109,798 115,506 Depletion expense 18,894 19,901 Accretion expense 5,723 5,894 Changes in operating assets and liabilities: Accounts receivable (19,369 ) - Other current assets 146 - Other assets (536 ) (402 ) Accounts payable 20,853 (32,999 ) Other current liabilities 492 68 Due from related party - - Due to related party 187,474 297,682 Accrued interest payable 41,569 41,604 Accrued payroll taxes payable 153 1,800 Net Cash Provided By (Used In) Operating Activities (19,612 ) 88,996 Cash Flows From Investing Activities: Investment in property and equipment - (158,326 ) Payments for development programs - related party (6,037 ) (7,180 ) Net Cash Used In Investing Activities $ (6,037 ) $ (165,506 ) Cash Flows From Financing Activities: Proceeds from note payable 1,500 - Proceeds from sale of common stock - 103,725 Proceeds from repayment of subscription receivable - Repayment of note payable (1,214 ) - Net Cash Provided By Financing Activities 286 103,725 Net (Decrease) Increase in Cash (25,3636 ) 27,215 Cash at Beginning of Period 88,937 133,220 Cash at End of Period 63,574 160,435 Cash interest paid $ - $ - See accompanying notes to unaudited consolidated financial statements -5- American Energy Production, Inc. Notes to Consolidated Financial Statements March 31, 2009 (Unaudited) 1.HISTORY AND NATURE OF BUSINESS Basis of Presentation and Concentration The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q of Regulation S-K.They do not include all information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. However, except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements at December 31, 2008 included in the Company's Form 10-K (“2008 10-K”) filed with the Securities and Exchange Commission (“SEC”) on May 6, 2009. The interim consolidated unaudited financial statements should be read in conjunction with those consolidated financial statements included in the 2008 10-K. In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made.Operating results for the three months ended March 31, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. 2.HISTORY AND NATURE OF BUSINESS American
